DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIG. 1, Claims 1-7 and 18-20 in the reply filed on 10/10/22 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG Pub 2002/0105988 A1) in view of Choi (US PG Pub 2019/0181615 A1).
Regarding claim 1, Park discloses a light emitting element (FIG. 23) comprising: 
a compound semiconductor substrate (210, FIG. 23, [0063]); 
a stacked structure (FIG. 23) including a GaN-based compound semiconductor (see abstract); 
a first light reflection layer (130, FIG. 23, [0064]); and 
a second light reflection layer (120, FIG. 23, [0065]), 
wherein the stacked structure includes, in a stacked state 
a first compound semiconductor layer (102, FIG. 23, [0053]) that is formed on the compound semiconductor substrate and that has a first surface (a bottom surface of 102, FIG. 23) and a second surface (a top surface of 102, FIG. 23) opposite to the first surface, 
an active layer (108, FIG. 23, [0053]) facing the second surface of the first compound semiconductor layer (108 is facing the top surface of 102, FIG. 22), and 
a second compound semiconductor layer (112, FIG. 23, [0053]) that has a first surface (a bottom surface of 112 facing 108, FIG. 23) facing the active layer and a second surface (a top surface of 112, FIG. 23) opposite to the first surface, 
the first light reflection layer is disposed on the compound semiconductor substrate and has a concave mirror section (210a, FIG. 23, [0064]), and 
the second light reflection layer is disposed on the second surface side of the second compound semiconductor layer and has a flat shape (120 has a flat shape and is disposed on the top surface of 112, FIG. 23). 
Park does not explicitly disclose the compound semiconductor substrate includes a low impurity concentration compound semiconductor substrate or a semi-insulating compound semiconductor substrate.
Choi generally discloses a VCSEL (FIG. 1) comprising a substrate (10, FIG. 1, [0057]) having a doping concentration ranging from 1×1017/cm3 to 1×1019/cm3. The Examiner notes that the specification defines a low impurity concentration to be equal to or less than 5×1017/cm3 ([0013] of specification). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the compound semiconductor substrate of Park with a low impurity concentration as taught by Choi in order to minimize parasitic capacitance in the substrate and maximize current conductivity.
Regarding claim 2, Park, as modified, the low impurity concentration compound semiconductor substrate has an impurity concentration of equal to or less than 5×1017/cm3 ([0057] of Choi).
Regarding claim 4, the combination has disclosed the light emitting element outlined in the rejection to claim 1 above except the first compound semiconductor layer has an impurity concentration of equal to or less than 5×1017/cm3. However, it’s within one of ordinary skill in the art to minimize an impurity concentration of a layer in order to minimize parasitic capacitance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the impurity concentration of the first compound semiconductor layer of the combination with an impurity concentration of equal to or less than 5×1017/cm3 in order to optimize current conductivity by minimizing parasitic capacitance in the light emitting element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Regarding claims 6-7, the combination has disclosed the light emitting element outlined in the rejection to claim 4 above except the second compound semiconductor layer has a thickness of equal to or less than 1×10−5 m, and the second compound semiconductor layer has an impurity concentration of equal to or more than 5×1017/cm3. However, it’s within one of ordinary skill in the art to minimize a thickness and an impurity concentration of a layer in order to minimize parasitic capacitance. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness and the impurity concentration of the second compound semiconductor layer of the combination with a thickness of equal to or less than 1×10−5 m and an impurity concentration of equal to or less than 5×1017/cm3 in order to optimize current conductivity by minimizing parasitic capacitance in the light emitting element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. and Choi as applied to claim 1 above, and further in view of Tan et al. (US PG Pub 2017/0214218 A1).
Regarding claim 3, the combination has disclosed the light emitting element outlined in the rejection to claim 1 above except the semi-insulating compound semiconductor substrate includes an indium-phosphorus substrate that contains iron atoms. Tan generally discloses a VCSEL (100, FIG. 1) comprising a substrate (110, FIG. 1, [0014]), wherein the substrate may be p-doped, n-doped, or semi-insulating ([0014]). The Examiner notes that an indium-phosphorous substrate doped with iron (Fe-doped InP) is a well-known semi-insulating material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compound semiconductor substrate with Fe-doped InP in order to obtain desired current conductivity in the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feezell et al. (US PG Pub 2007/0280320 A1) discloses a VCSEL (FIG. 1) comprising a substrate (1, FIG. 1) with a concave mirror section including a DBR mirror (6, FIG. 1), but fails to disclose the substrate include a low impurity concentration compound semiconductor substrate or a semi-insulating compound semiconductor substrate. (see PTO-892 for other pertinent art)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828